   Case 2:19-cv-00542-MHT-JTA Document 42 Filed 04/21/20 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


AMERICAN GENERAL LIFE              )
INSURANCE COMPANY,                 )
                                   )
     Plaintiff,                    )
                                   )         CIVIL ACTION NO.
     v.                            )           2:19cv542-MHT
                                   )                (WO)
BARBARA DAWSON and LINDA           )
SHAW,                              )
                                   )
     Defendants.                   )



                              JUDGMENT

    Pursuant     to    the   joint      stipulation    of    dismissal

(doc. no. 40), it is the ORDER, JUDGMENT, and DECREE of

the court that this cause is dismissed in its entirety

with prejudice and with the parties to bear their own

costs.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil      docket   as    a   final    judgment

pursuant   to   Rule    58   of   the    Federal     Rules   of   Civil

Procedure.
Case 2:19-cv-00542-MHT-JTA Document 42 Filed 04/21/20 Page 2 of 2



This case is closed.

DONE, this the 21st day of April, 2020.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
